Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION – ALLOWANCE
	This action is in response to Applicant’s after-final (AF) amendment filed August 29, 2022. Claim 13 has been amended; claims 5, 7-9, and 14-16 have been canceled; and no claims have been newly added. Claims 4 and 6 have been withdrawn. Claims 1-4, 6, 10-13, and 17 are pending in the application.
Withdrawal of Prior Objection - Specification
The inconsistencies in how the peptide sequence “KA7” is defined, i.e. as either the sequence “CWGGKAKAKAKAKAKA” (for example, in Table 6), or as the sequence “CWGGKAKAKAKAKAKAKA” (for example, in Table 2), have now been resolved by amendments to Tables 1 and 6. Therefore, the objection to the specification presented in the Final Office Action mailed April 19, 2022, and maintained in the Advisory Action mailed August 8, 2022, is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112 2nd Paragraph
In view of the consistent definition for “SEQ ID NO. 5” now provided in the specification, the 35 USC 112 2nd Paragraph rejection presented in the Final Office Action mailed April 19, 2022, and maintained in the Advisory Action mailed August 8, 2022, is hereby withdrawn.
REJOINDER
Claim 1 is directed to an allowable product. Dependent claims 4 and 6, previously withdrawn from consideration as being drawn to non-elected species, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 4, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 1-4, 6, 10-13, and 17:
	The prior art does not disclose or reasonably suggest a hydrogel matrix comprising a covalent peptide-polymer conjugate and an oligosaccharide; wherein the polymer of the polymer-peptide conjugate is a linear or star PEG 10-40 kDa in size, and the peptide of the polymer-peptide conjugate consists of SEQ ID NO. 5; and wherein the requisite hydrogel is formed by self-assembly and self-organization simply by mixing the individual polymer-peptide conjugate and oligosaccharide elements. 
Therefore, pending claims 1-4, 6, 10-13, and 17 are found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617